1
2
3
4
5
6                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
7
                Damien Miguel Zepeda,
8                  Movant/Defendant                        CV-17-1229-PHX-ROS (JFM)
                           -vs-                              CR-08-1329-PHX-ROS
9               United States of America,
                 Respondent/Plaintiff.                      Report & Recommendation
10                                                           on Joint Motion to Stay
11            Under consideration is the Parties' Joint Status Report/Motion to Continue Stay
12   filed September 16, 2019 (Doc. 34). The parties, including Movant who is represented
13   by counsel, seek a continuation of a stay of the briefing schedule pending the Ninth
14   Circuit’s anticipated en banc decision on motion for rehearing in United States v. Orona,
15   923 F.3d 1197 (9th Cir. 2019). The parties previously obtained stays to await decisions
16   by the Supreme Court in Lynch v. Dimaya, No. 15-1498, and the Ninth Circuit in United
17   States v. Begay, No. 14-10080. (See Order 8/14/18, Doc. 25; Order 2/22/19, Doc. 30.)
18   Decisions have now been issued in both of those cases, but the parties contend the
19   requested en banc review in Orona could now be the lynchpin of at least part of this case.
20            Movant’s Motion to Vacate (Doc. 1) was filed on April 25, 2017.1 Movant argues
21   that his convictions under 18 U.S.C. § 924(c) and resulting 85 year sentences must be

22   vacated based on the reasoning and holding of Johnson v. United States, 135 S.Ct. 2551

23   (2015), as construed by Dimaya v. Lynch, 803 F.3d 1110 (9th Cir. 2015).2 A Response

24
     1
25     Respondent has conceded that the Motion is timely. (Answer, Doc. 13 at 12.)
     Accordingly, the recent decision in U.S. v. Blackstone, 903 F.3d 1010 (9th Cir. 2018) does
26   not foreclose Movant’s right to relief. In Blackstone, the court concluded an untimely
     Johnson claim attacking a conviction under 18 U.S.C. § 924(c) was not subject to 28
27   U.S.C. § 2255(f)(1) which permits a delayed commencement of the limitations period for
     new rules of law.
28   2
         On April 17, 2018, the Supreme Court issued its opinion in Sessions v. Dimaya, 138 S.Ct.
                                                  -1-
1    (Doc. 13) to the Motion to Vacate was filed on July 12, 2017. Movant has requested
2    several extensions to reply (Docs. 14, 16) which were granted (Docs. 15, 17). Movant

3    has not yet replied in support of his Motion to Vacate.

4           The parties previously obtained stays to await in Dimaya and Begay. On April 17,

5    2018, the Supreme Court issued its opinion in Sessions v. Dimaya, 138 S.Ct. 1204 (2018),

6    affirming the Ninth Circuit’s decision extending Johnson to 18 U.S.C. § 16(b), thereby
     invalidating its residual clause, and effectively that of § 924(c). On August 19, 2019, in
7
     United States v. Begay, 2019 WL 3884261 (2019), the Ninth Circuit followed a panel
8
     decision in United States v. Orona, 923 F.3d 1197 (9th Cir. 2019) that relied on Fernandez-
9
     Ruiz v. Gonzales, 466 F.3d 1121, 1126, 1132 (9th Cir. 2006) (en banc) to conclude that
10
     reckless conduct did not qualify as a crime of violence under the elements test. The
11
     Government argued (as it does here) unsuccessfully that Fernadez-Ruiz had been
12
     effectively overruled by the decision in Voisine v. United States, 136 S. Ct. 2272 (2016).
13
            Both Begay and Orona relied on a three-judge panel’s obligation to follow existing
14
     Ninth Circuit precedent unless “clearly irreconcilable” with Voisine. See Begay, 2019 WL
15
     3884261, at *5 and Orona, 923 F.3d at 1203. On August 22, 2019, the United States filed
16
     a petition for rehearing en banc in Orona. (CR 17-17508, Doc. 53.) If the petition for
17
     rehearing en banc is granted, the Ninth Circuit will have the opportunity to address
18   whether the Supreme Court’s decision in Voisine is irreconcilable with Fernandez-Ruiz
19   and its determination that “crimes of violence” cannot be committed recklessly.        That
20   determination could be dispositive of Movant’s challenged to Count 3, Use of a Firearm
21   During a Crime of Violence (Assault Resulting in Serious Bodily Injury).
22          Necessity of Order – The Court’s Order stayed this case by granting Movant’s
23   various motions. Although not an explicit limitation on the stay, the rationale for the stay
24   was the pendency of Dimaya and Begay.           Neither of those cases is now pending.
25   Accordingly, in the ordinary course, the stay would now be vacated, briefing completed,
26   and a ruling issued. Continuing the stay should be effected by a new order.
27
28   1204 (2018), affirming the Ninth Circuit’s decision extending Johnson to 18 U.S.C. §
     16(b).
                                               -2-
1           Magistrate Judge Authority - The grant of a motion to stay may be deemed
2    dispositive of a habeas petitioner’s claims because it arguably effectively precludes some
3    of the relief sought (e.g. the potential of immediate - or at least sooner – release from
4    custody). See S.E.C. v. CMKM Diamonds, Inc., 729 F.3d 1248, 1260 (9th Cir. 2013)
5    (denial of stay that did not effectively deny any ultimate relief sought was non-dispositive)
6    and PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10, 14 (1st Cir. 2010) (ruling on a motion
7    to stay civil litigation pending arbitration is not dispositive of either the case or any claim
8    or defense within it). But see Mitchell v. Valenzuela, 791 F.3d 1166, 1167 (9th Cir. 2015)
9    (denial of stay to exhaust state remedies effectively dispositive of claims); and Bastidas v.
10   Chappell, 791 F.3d 1155, 1157 (9th Cir. 2015) (same). Dispositive matters may not be
11   heard directly by a magistrate judge in a case heard on referral, but must be addressed by
12   way of a report and recommendation. See 28 U.S.C. § 636(b).
13          Here, the fact that Movant has requested the stay diminishes concerns that the
14   motion could be considered dispositive. Nonetheless, in an abundance of caution, the
15   undersigned addresses the matter by way of this Report and Recommendation.
16          Applicable Law - Generally, this court has authority to stay consideration of a case.
17   A court's power to stay proceedings pending the resolution of another case is “incidental
18   to the power inherent in every court to control the disposition of the causes on its docket
19   with economy of time and effort for itself, for counsel, and for litigants.” Landis v. North
20   American Co., 299 U.S. 248, 254 (1936). See also Rhines v. Weber, 544 U.S. 269, 276
21   (2005) (“District courts do ordinarily have authority to issue stays, where such a stay
22   would be a proper exercise of discretion.”) (citing Landis). “A district court has inherent
23   power to control the disposition of the causes on its docket in a manner which will promote
24   economy of time and effort for itself, for counsel, and for litigants.” CMAX, Inc. v. Hall,
25   300 F.2d 265, 268 (9th Cir. 1962)
26          Ordinarily, the propriety of a requested stay is determined by the weighing of “the
27   competing interests which will be affected by the granting or refusal to grant a stay.”
28   Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). “Among these competing
                                                  -3-
1    interests are the possible damage which may result from the granting of a stay, the hardship
2    or inequity which a party may suffer in being required to go forward, and the orderly
3    course of justice measured in terms of the simplifying or complicating of issues, proof,
4    and questions of law which could be expected to result from a stay.” CMAX, 300 F.2d at
5    268.
6           And, ordinarily, judicial economy is a legitimate consideration in determining the
7    need for a stay. For example, a “trial court may, with propriety, find it is efficient for its
8    own docket, and the fairest course for the parties to enter a stay of an action before it,
9    pending resolution of independent proceedings which bear upon the case.” Leyva v.
10   Certified Grocers of California, 593 F.2d 857, 863 (9th Cir. 1979).
11          However, in the context of habeas cases, “special considerations” are implicated
12   “that place unique limits on a district court's authority to stay a case in the interests of
13   judicial economy.” See Yong v. INS, 208 F.3d 1116, 1120 (9th Cir. 2000). This is because
14   a habeas proceeding is intended to be a swift remedy to illegal confinement, and the
15   statutes mandate that the courts give habeas petitions special preference on their calendars.
16   Id.
17                         Consequently, although a short stay may be appropriate in a
                   habeas case to await a determination in a parallel case in the same
18                 court, or to allow a state to prepare for a retrial of a successful
                   petitioner, we have never authorized, in the interests of judicial
19                 economy, an indefinite, potentially lengthy stay in a habeas case.
                           Nor do we now. “The writ of habeas corpus, challenging
20                 illegality of detention, is reduced to a sham if ... trial courts do not act
                   within a reasonable time.” A long stay also threatens to create the
21                 perception that courts are more concerned with efficient trial
                   management than with the vindication of constitutional rights.
22
     Yong v. I.N.S., 208 F.3d 1116, 1120 (9th Cir. 2000) (citations omitted) (quoting Jones v.
23
     Shell, 572 F.2d 1278, 1280 (8th Cir.1978)).
24
            In Yong, the Ninth Circuit held that a district court had abused its discretion in
25
     staying habeas proceedings pending a decision in a pending appeal called Ma that raised
26
     similar issues. The Ninth Circuit held that the stay, which would last for an indefinite
27
     period of time, placed a “significant burden” on the petitioner by delaying progress on his
28
                                                   -4-
1    petition contending that the INS was unconstitutionally detaining him. See Yong, 208 F.3d
2    at 1120–21. The Yong panel reversed the stay-pending-decision even though the related
3    appeal in question, Ma, had been placed on an expedited schedule.
4           Application to this Motion - In this case, the asserted bases for a stay have been
5    the interests of uniform interpretation of the law and judicial economy. In requesting a
6    continuation of the stay, the parties argue that Orona will be informative. Under Yong,
7    the undersigned would ordinarily conclude that a stay would be inappropriate, given that
8    (despite expectations) there is no guarantee that a decision in the case will be issued in the
9    near future, or that it will ultimately be dispositive, or even necessarily informative (i.e.
10   because it may be resolved on a procedural or other unexpected basis). Here, however,
11   Movant has requested the stay and Respondent has joined in the request. And the greatest
12   risk of harm from a stay is to Movant, who is requesting the stay. Consequently, it appears
13   that the normal special concerns raised in Yong do not apply, and that no prejudice to
14   Movant is likely from the requested stay.
15          Moreover, the parties argue: “Petitioner received a sentence of 120 months on
16   Count 3 and consecutive sentences of 300 months each on the remaining § 924(c) counts.
17   His sentence totaled 1,083 months’ imprisonment. His current release date is January 3,
18   2089. As a result, Petitioner is not currently in any danger of overstaying his sentence,
19   even if this Court were to find in his favor and reverse his conviction for Count 3.”
20   (Motion, Doc. 34 at 6.)
21          Given the potential that the decision in Orona may assist the Court and the parties
22   in resolving the issues in this case, and result in economies to not only the Court, but to
23   the parties, and increase the likelihood of a uniform application of the law as determined
24   in those cases, the undersigned finds good cause to grant the stay.
25          However, given the potential that the stay could become protracted, the Court
26   should continue to require updates on the subject cases after the expected time for
27   decisions and/or upon such decisions, to permit the Court to re-evaluate whether a
28   continued stay is appropriate.
                                                  -5-
1                   IT IS THEREFORE RECOMMENDED:
2    (A) The Parties’ Motion to Continue Stay, filed September 16, 2019 (Doc. 34) be
3              GRANTED.
4    (B) The consideration of this matter continue to be STAYED until further order of the
5              Court.
6    (C) The parties be required to file a status report regarding the continuance of the stay:
7              (1) within 30 days of the issuance of any decision on the Motion for Rehearing by the
8              Ninth Circuit in United States v. Orona, 923 F.3d 1197 (9th Cir. 2019); and (2) in
9              any event on or before March 16, 2020, and every three months thereafter.
10
11                                                               EFFECT OF RECOMMENDATION
12                  This recommendation is not an order that is immediately appealable to the Ninth
13   Circuit Court of Appeals. Any notice of appeal pursuant to Rule 4(a)(1), Federal Rules of
14   Appellate Procedure, should not be filed until entry of the district court's judgment.
15                  However, pursuant to Rule 72(b), Federal Rules of Civil Procedure, the parties shall
16   have fourteen (14) days from the date of service of a copy of this recommendation within
17   which to file specific written objections with the Court. Thereafter, the parties have
18   fourteen (14) days within which to file a response to the objections. Failure to timely file
19   objections to any findings or recommendations of the Magistrate Judge will be considered
20   a waiver of a party's right to de novo consideration of the issues, see United States v.
21   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(en banc), and will constitute a waiver
22   of a party's right to appellate review of the findings of fact in an order or judgment entered
23   pursuant to the recommendation of the Magistrate Judge, Robbins v. Carey, 481 F.3d 1143,
24   1146-47 (9th Cir. 2007).
25
      Dated: September 17, 2019                                                         James F. Metcalf
26    17-1229-034o Order 19 09 16 on Joint Motion to Stay.docx
                                                                                  United States Magistrate Judge
27
28
                                                                            -6-
